


Exhibit 10.32

 

[g13422mi01i001.jpg]

 

The material marked by asterisks within brackets ([**]) on pages 1 and 5 of this
document has been omitted pursuant to a request for confidential treatment from
the Commission in accordance with 17 C.F.R. § 240.24b-2.

 

CONFIDENTIAL

 

November 30, 2012

 

David James Stevens

[**]

 

Dear David,

 

This Agreement and General Release (the “Agreement and Release”) sets forth the
terms of your mutual separation from employment with ITG Inc. (“ITG” or the
“Company”) effective January 31, 2013 (the “Separation Date”).  You need to
remain employed by ITG in good standing through the Separation Date for the
Agreement and Release to be in effect.  If you resign voluntarily, or are
terminated for Cause (as defined in the Offer Letter dated as of September 14,
2011 between you and the Company) prior to the Separation Date, all terms of
this Agreement and Release will be null and void.

 

Regardless of whether you sign this Agreement and Release or not, you will
receive: (i) a final paycheck which will include a payment for all unpaid base
salary you have earned through the Separation Date, less any applicable
deductions and withholdings.  Although your medical coverage will end on the
last day of the month in which your employment terminates, you will be eligible
to continue that coverage at your expense pursuant to the provisions of the law
known as COBRA.  We will send you a separate notice detailing your rights under
COBRA. All other benefits, including life insurance, short and long-term
disability, will cease upon the Separation Date.

 

1.             Additional Payments/Benefits for Signing This Agreement and
Release. 



In exchange for entering into this Agreement and Release, ITG will provide you
with the additional payments and benefits described below following the
Effective Date (as defined below) of this Agreement and Release.  The payments
and benefits in Sections 1(a) and (b) below shall become available in accordance
with the terms set forth in those Sections, provided that you have complied with
all of your obligations and the terms of this Agreement and Release.

 

(a)                                 Payment.  You will receive a payment in the
aggregate amount of GBP 631,911.53 less any applicable deductions and
withholdings which will be paid in six monthly installments (“Payments”).  These
Payments shall commence as soon as administratively possible (generally within
ninety (90) calendar days following the Separation Date).  In addition, ITG will
pay

 

--------------------------------------------------------------------------------


 

you GBP 2,527.65 representing the enrollment cost of a private medical plan in
the United Kingdom for 2013.

 

(b)                             Continued Vesting and Payment of Certain Equity
Awards.  Subject to your compliance with the covenants in Section 4 below, you
will continue to vest in (i) all Basic Units (“Basic Units”), as defined in the
Variable Compensation Stock Unit Award Program Subplan (formerly the Equity
Deferral Award Program Subplan) (the “Equity Subplan”) and Matching Units, as
defined in the Equity Subplan, awarded to you pursuant to the grant notices
related to time-based awards only dated February 23, 2010,  February 25, 2011
and February 23, 2012 under the Equity Subplan as if you continued in employment
with the Company through each applicable vesting date set forth in such grant
notices and (ii) a portion of the Basic Units (10,603 units) awarded to you
pursuant to the grant notice related to the performance-based awards granted to
you on February 23, 2012 under the Equity Subplan (x) as if you continued in
employment with the Company through February 23, 2014, the first vesting date
set forth in such grant notice, and (y) pursuant to the terms and conditions of
such grant notice.   For the avoidance of doubt, the remaining 21,204 Basic
Units and the 3,181 Matching Units granted to you pursuant to the grant notice
related to the performance-based awards granted to you on February 23, 2012
under the Equity Subplan shall be forfeited on the Separation Date.

 

The Basic Units and Matching Units (as applicable) referenced in this
Section 1(b) will be settled on the schedule set forth in Section 7(a)(i) and
(ii) of the Equity Subplan; provided that if (i) a change in control occurs
prior to the applicable settlement date and the change in control transaction
constitutes a “change in control event” within the meaning of such term under
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
(ii) you incur a Disability (as defined in the Equity Subplan) or die prior to
the applicable settlement date, in either case, any remaining Basic Units and
Matching Units referenced in this Section 1(b) that have not yet vested and been
settled shall be settled within 30 days following the date of the change in
control, or within 60 days of your Disability or death, as applicable.  If a
change in control occurs and the change in control transaction is not a “change
in control event” within the meaning of such term under section 409A of the
Code, any remaining Basic Units and Matching Units referenced in this
Section 1(b) that have not yet been settled will not be settled upon the change
in control but will continue to be settled according to the schedule set forth
in Section 7(a)(i) and (ii) of the Equity Subplan.  In no event will you,
directly or indirectly, designate the calendar year of settlement.

 

(c)                                  Continued Tax Consultation Services.  The
Company will continue to provide you with tax preparation services by a
Company-designated tax services provider for (1) any U.S. tax return that you
are required to file as a result of any income, or other distribution, you have
received, or will receive, from the Company as of the date hereof through 2015
and (2) any home country tax filing required as a result of any such U.S. tax
return described in the immediately preceding subsection (1), in each case in a
manner consistent with the services provided to you pursuant to your Offer
Letter dated as of September 14, 2011 between you and the Company. These
consultation services do not cover personal financial tax planning.

 

2.                                      What You Are Agreeing to Release.

 

(a)  Except as set forth in Section 3 below, which identifies claims expressly
excluded from this release, in consideration for the additional payment and
benefits set forth in Section 1, you hereby release ITG and Releasees (as
defined below) from any and all claims, grievances, injuries, controversies,
agreements, covenants, promises, debts, accounts, actions, causes of action,
suits, arbitrations, sums of money, wages, attorneys’ fees, costs, damages, 
each to the extent legally capable of being waived, or any right to any monetary
recovery or any other personal relief, whether known or unknown, in law or in
equity, by contract, tort, law of trust or pursuant to federal, state or local
(or other equivalent) statute, regulation, ordinance or common

 

2

--------------------------------------------------------------------------------


 

law, which you now have, ever have had, or may hereafter have, based upon or
arising from any fact or set of facts, whether known or unknown to you, from the
beginning of time until the date of execution of this Agreement and Release,
arising out of or relating in any way to your employment relationship with the
Company or other associations with the Company or any of its affiliates or any
termination thereof.  Without limiting the generality of the foregoing, this
waiver, release, and discharge includes any claim or right based upon or arising
under any federal, state or local (or other equivalent) fair employment
practices or equal opportunity laws, including, but not limited to the following
federal laws and, as applicable, the laws of the country, state and/or city in
which you are or have been employed: the Age Discrimination in Employment Act
(29 U.S.C. Section 621, et seq.) (“ADEA”),  Older Workers’ Benefits Protection
Act,  Rehabilitation Act of 1973, the Rehabilitation Act of 1973, the Worker
Adjustment and Retraining Notification Act, 42 U.S.C. Section 1981, Title VII of
the Civil Rights Act of 1964, the Equal Pay Act, the Family and Medical Leave
Act of 1993 (29 U.S.C. Section 2601, et seq.) (“FMLA”), the Employee Retirement
Income Security Act (“ERISA”) (including, but not limited to, claims for breach
of fiduciary duty under ERISA), the Americans With Disabilities Act, and, as may
be applicable, the New York State Human Rights Law, New York State Constitution,
New York Labor Law, New York Civil Rights Law, New York City Human Rights Law,
New York Executive Law, Illinois Human Rights Act, Illinois Equal Pay
Laws, Illinois Whistleblower Protection Act, Illinois Wage Payment and
Collection Law, Massachusetts Fair Employment Practices Act, Massachusetts Equal
Rights Act, Massachusetts Civil Rights Act, Massachusetts Privacy Statute,
Massachusetts Payment of Wages Laws, Massachusetts Equal Rights Act, and any
similar law of any other state or governmental entity.

 

(b)  You agree that your employment and contractual relationship, if any, with
ITG and Releasees is severed as of the Separation Date and that neither ITG nor
Releasees have any obligation to reemploy you.

 

(c)   You hereby acknowledge and agree that, upon receiving the payments set
forth above, you will have received all amounts due from the Company through the
Separation Date including, but not limited to, the following: (i) all wages,
overtime, on-call pay, lead premiums, shift differentials, bonuses, incentive
compensation, commissions, equity grants, benefits, sick pay, vacation pay, or
other compensation or payments or form of remuneration of any kind or nature,
and (ii) reimbursement for all reasonable and necessary business, travel and
entertainment expenses incurred on behalf of the Company.

 

(d)  For purposes of this Agreement and Release, the term “ITG and Releasees”
includes ITG and its past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, assigns, and
other related companies, and their respective current and former officers,
directors, shareholders, owners, representatives, agents and employees, in their
official and individual capacities, jointly and individually.

 

3.                                      What You Are Not Releasing.  The only
claims that you are not waiving and releasing under this Agreement and Release
are claims you may have for: (1) unemployment, state disability, worker’s
compensation, and/or paid family leave insurance benefits pursuant to the terms
of applicable state law; (2) continuation of existing participation in
ITG-sponsored group health benefit plans, at your full expense, under the
federal law known as “COBRA” and/or under an applicable state law
counterpart(s); (3) any benefits entitlements that are vested as of your
Separation Date pursuant to the terms of an ITG-sponsored benefit plan; (4) any
claim not waivable by law; (5) any claim or right that may arise after the date
you execute this Agreement and Release; and (6) any claim or right you may have
under this Agreement and Release.

 

3

--------------------------------------------------------------------------------


 

4.                                      Protecting ITG’s Rights.

 

(a)                                 Return of Company Property.  By signing
below, you represent and warrant that you have returned and/or agree to
immediately return to the Company any and all original and duplicate copies of
all files, calendars, books, records, notes, manuals, computer disks, diskettes
and any other magnetic and other media materials and any and all Company
property and equipment, including, but not limited to, computers and modems you
have in your possession or under your control belonging to ITG or Releasees and
containing confidential or proprietary information concerning ITG or Releasees
or their customers or operations.  You also represent and warrant that you have
returned, or immediately shall return, your Company keys, credit cards, etc., to
the Company.  By signing this Agreement and Release, you confirm that you have
not retained in your possession or under your control any of the documents or
materials described in this section.

 

(b)                                 Confidentiality.  You further agree that
during the course of your employment with ITG, you have had access to trade
secrets, patents, copyrighted materials, proprietary computer software and
programs, and other confidential and proprietary information and materials of or
about ITG and Releasees and their operations and customers (the “Confidential
and Proprietary Information and Materials”).  Such Confidential and Proprietary
Information and Materials shall include, without limitation, (i) marketing and
business plans, data and strategies, (ii) existing and new or envisioned
financial, investment and trading plans, strategies, products and data,
(iii) financial, investment and trading data, strategies, programs and methods,
(iv) lists of actual or prospective customers and customer contracts,
(v) Company books and records, and (vi) information and materials developed from
the foregoing information and materials, the disclosure of which to competitors
of the Company or others would cause the Company to suffer substantial and
irreparable damage.  Unless you shall first secure the Company’s written
consent, you shall not directly or indirectly publish, disclose, market or use,
or authorize, advise, hire, counsel or otherwise solicit or procure any other
person or entity, directly or indirectly, to publish, disclose, market or use,
any Confidential and Proprietary Information and Materials, including any
Confidential and Proprietary Information and Materials of which you became aware
or informed during your employment with the Company, whether such information is
in your memory or embodied in writing or other form.  Such Confidential and
Proprietary Information and Materials are and shall continue to be the exclusive
proprietary property of ITG and Releasees.

 

(c)                                  Non-Disparagement.  Except as expressly
provided for in Section 5, you will not make any Disparaging (as defined herein)
remarks, comments or statements, whether written or oral, to any third party
about ITG or Releasees.  “Disparaging” remarks, comments or statements are those
that, directly or indirectly, impugn the character, honesty, integrity or
morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.  In response
to inquiries from third parties, you shall state only that you separated from
the Company on mutually acceptable terms.  The Company will not, at any time
hereafter, issue or authorize any Disparaging remarks, comments or statements,
whether written or oral, to any third party about you.  The provisions of this
Paragraph 4(c) will not impair either party’s right to provide truthful
testimony or other information as required by law or regulatory requirement.

 

(d)                                 Non-Solicitation.  You will not, for the
period of time from the Effective Date to the date on which all of the Basic
Units and Matching Units granted to you pursuant to the Equity Subplan are
settled in accordance with Section 1(b) above (the “Non-Solicitation Period”),
directly or indirectly:

 

(i)  solicit, recruit, hire, or participate in the solicitation, recruitment, or
hiring of any employee, contractor or consultant of ITG or any of its affiliates
employed or retained by ITG or any of its affiliates at any time during the
twelve (12) month period prior to the Effective Date and/or at any time during
the Non-Solicitation Period; or

 

4

--------------------------------------------------------------------------------


 

(ii)  through the use of ITG trade secrets and confidential information,
solicit, recruit, canvas the trade or patronage of, or sell to: (a) any former
or existing client of ITG for which you directly or indirectly provided services
to, or had significant responsibility for, at any time during the two (2) years
prior to the Effective Date, or any client about whom you obtained confidential
or proprietary information through your employment with ITG; (b) any person or
entity that becomes a client of ITG during the nine (9) months following the
Effective Date, and for which you materially contributed to a proposal to
provide services at any time during the two (2) years prior to the Effective
Date; and/or (c) any prospective client with whom you had any substantive
contact during your employment with ITG concerning the provision to such person
or entity of ITG’s products or services, or any person or entity the identity of
whom you learned by virtue of your prior employment with ITG.

 

For the avoidance of doubt, the parties agree and acknowledge that the
restrictions set forth in Section 4(d)(ii) above, and the corresponding
provisions in Section 3(ii) of ITG’s Notice and Non-Solicitation Policy, shall
only apply to the solicitation or recruitment of the clients of ITG and its
affiliates through the use of ITG trade secrets and confidential information.

 

(e)                                  Garden Leave and Non-Competition.   You
agree that for a period of three (3) months following the Separation Date, you
will be on garden leave and will not in any manner, directly or indirectly,
engage or participate in, any business, entity or endeavor other than civic or
charitable activities.  For the period beginning on the first day of the fourth
(4) month following your Separation Date through the twelve (12) month
anniversary of the Separation Date, you will not in any manner, directly or
indirectly, engage, participate or be interested in any business, entity or
endeavor with [**].  You will be deemed to be directly or indirectly engaged or
participating in, a business, entity or endeavor with [**] if you are a
principal, agent, stockholder (or other proprietary or financial interest
holder), director, officer, employee, salesperson, sales representative, broker,
partner, individual proprietor, lender, consultant or otherwise.

 

(f)                                   Confidentiality of this Agreement.  You
will maintain the confidentiality of and not disclose the terms and conditions
of this Agreement and Release to any third parties, other than your attorneys
and/or accountants, and you will instruct each of the foregoing not to disclose
the same.  Any person to whom this Agreement and Release is disclosed will be
advised of and agree to abide by the terms of your confidentiality obligations
hereunder.

 

(g)                                 Non-Publication.  You also agree that,
unless you have prior written authorization from the Company, you will not
disclose or allow disclosure of any information about the Company or any of its
affiliates or their respective present or former clients, executives or other
employees, or legal matters involving the Company or any of its affiliates and
resolution thereof, or any aspects of your employment with or termination from
employment with the Company, to any reporter, author, producer or similar person
or entity, or take any other action likely to result in such information being
made available to the general public in any form, including, without limitation,
books, articles or writings of any other kind, as well as film, videotape, 
television or other broadcasts, audio tape, electronic/Internet format or any
other medium.  You further agree that you will not use or take any action likely
to result in the use of any of the Company’s or any of its affiliates’ names or
any abbreviation thereof in connection with any publication to the general
public in any medium.

 

(h)                                 Remedies.  You acknowledge and agree that
the restrictions and agreements contained in Sections 4(a) through 4(g) in view
of the nature of the business in which ITG and Releasees are engaged, are
reasonable, necessary and in the Company’s best interests in order to protect
the legitimate interests of ITG and Releasees, and that any violation thereof
shall be deemed to be a material breach of this agreement and that the Company
shall be entitled to pursue any and all remedies available to it in a court of
competent jurisdiction including, but not

 

5

--------------------------------------------------------------------------------


 

limited to application for temporary, preliminary, and permanent injunctive
relief as well as damages, an equitable accounting of all earnings, profits and
other benefits arising from such violation.  In the event the Company brings an
action to redress a violation of Sections 4(a) through 4(g), the prevailing
party in any claims in such action shall be entitled to recover all of its
reasonable attorneys’ fees and costs incurred in connection therewith.

 

5.                                      Permitted Conduct.  Nothing in this
Agreement and Release shall prohibit or restrict you, ITG and Releasees, or
either party’s respective attorneys, from their or your right to: (i) make any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Agreement and Release, or as
required by law, regulation or legal process; or (ii) participate, cooperate, or
testify in any action, investigation, or proceeding with, or provide information
to the Company’s Legal Department, or any self-regulatory organization,
governmental agency or legislative body, including the Equal Employment
Opportunity Commission (“EEOC”), provided that, to the extent permitted by law,
upon receipt of any subpoena, court order or other legal process compelling the
disclosure of any such information or documents, the disclosing party gives
prompt written notice to the other party so as to permit such other party to
protect such party’s interests in confidentiality to the fullest extent
possible.  You acknowledge and agree, however, that, except as prohibited by
law, should you or any person, organization, or entity file, charge, claim, sue,
or cause or permit to be filed any action, investigation, or proceeding arising
out of or related to your employment or termination of employment with the
Company, pursuant to Section 2(a), you waive any right to any personal or
monetary relief in any such action, investigation, or legal proceeding. To the
extent you receive any personal or monetary relief the Company will be entitled
to an offset for the payments made under Section 1 of this Agreement and Release
to the extent determined by the Court.

 

6.                                      Timeline for Considering, Signing and
Returning this Agreement and Release.  Pursuant to the Older Workers Benefit
Protection Act, you shall have at least twenty-one (21) calendar days after the
date you received this Agreement and Release within which to review and consider
it, to discuss it with an attorney of your choosing, and to decide whether or
not to sign it.  If you elect to sign this Agreement and Release, the executed
Agreement and Release must be returned to ITG Inc., Peter Goldstein, Human
Resources at 380 Madison Avenue, New York, NY 10017 on or before the end of the
day on December 21, 2012. This deadline will be extended to the next business
day should it fall on a Saturday, Sunday or holiday recognized by the U.S.
Postal Service.

 

Once you have signed this Agreement and Release, you will then be permitted to
revoke this Agreement and Release at any time during the period of seven
(7) days following its execution by delivering to ITG Inc., at the address
indicated above, a written notice of revocation.  If you wish to revoke this
Agreement and Release, the notice of revocation must be received by ITG no later
than the eighth day following your execution of this Agreement and Release.  If
the seventh day referenced above falls on a Saturday, Sunday, or holiday, the
7-day time limit shall be extended to the next business day.  This Agreement and
Release will not be effective or enforceable, and no benefits shall be provided
hereunder, unless and until ITG has received your signed Agreement and Release
by the end of the day on December 21, 2012 as described above and the seven day
revocation period has expired without your having exercised your right of
revocation (the “Effective Date”).

 

You are hereby advised to consult with an attorney prior to signing the
Agreement and Release.

 

Your Payments shall commence as soon as administratively possible (generally
within ninety (90) calendar days following the Separation Date), provided that
you have complied with all of your obligations and the terms of this Agreement
and Release.

 

6

--------------------------------------------------------------------------------

 

ITG reserves the right after receiving your signed Agreement and Release to
reject it in the event it is untimely, if it is modified by you, or in the event
that you engage in misconduct prior to your Separation Date, or prior to the
Effective Date to the extent such date is after the Separation Date.  In the
event the Agreement and Release is rejected or not accepted by ITG, it will be
void and unenforceable.

 

7.             Miscellaneous.

 

(a)                                  This Agreement and Release shall inure to
the benefit of and shall be binding upon (i) ITG and Releasees, its successors
and assigns, and any company with which ITG may merge or consolidate or to which
ITG may sell substantially all of its assets and (ii) you and your executors,
administrators, heirs and legal representatives.

 

(b)                                 Nothing about the fact or content of this
Agreement and Release shall be considered to be or treated by you as an
admission of any wrongdoing, liability, or violation of law by ITG or Releasees.

 

(c)                                  This Agreement and Release shall be subject
to and governed by and interpreted in accordance with the laws of the State in
which you are employed as of your Separation Date, without regard to conflicts
of law principles.

 

(d)                                 You are solely responsible for all taxes
that may result from your receipt of the amounts payable to you under this
Agreement and Release, and neither ITG nor any of its affiliates makes or has
made any representation, warranty or guarantee of any federal, state or local
(or any of their foreign equivalents) tax consequences of your receipt of any
benefit or payment hereunder, including but not limited to, under Section 409A
of the Code.

 

8.                                      Specific Enforcement.  The parties agree
that this Agreement and Release may be specifically enforced in court and may be
used as evidence in a subsequent proceeding in which any of the parties allege a
breach of this Agreement and Release.

 

9.                                      Judicial Interpretation/Modification;
Severability.  In the event that any one or more provisions (or portion thereof)
of this Agreement and Release is held to be invalid, unlawful or unenforceable
for any reason, the invalid unlawful or unenforceable provision (or portion
thereof) shall be construed or modified so as to provide ITG and Releasees with
the maximum protection that is valid, lawful and enforceable, consistent with
the intent of the Company and employee in entering into this Agreement and
Release.  If such provision (or portion thereof) cannot be construed or modified
so as to be valid, lawful and enforceable, that provision (or portion thereof)
shall be construed as narrowly as possible and shall be severed from the
remainder of this Agreement and Release (or provision), and the remainder shall
remain in effect and be construed as broadly as possible, as if such invalid,
unlawful or unenforceable provision (or portion thereof) had never been
contained in this Agreement and Release.

 

10.                               Complete Agreement.  Except for any promissory
note(s) or other debt obligation(s) you may owe to the Company as of the later
of the Effective Date or Separation  Date, the terms of any other
confidentiality obligation to ITG or Releasees, and the ITG Notice and
Non-Solicitation Policy in effect as of the date hereof, this Agreement and
Release cancels, supersedes and replaces any and all prior agreements (written,
oral or implied-in-fact or in law) between you and the Company or any of its
affiliates regarding all of the subjects covered by this Agreement and Release,
including but not limited to the (a) Offer Letter dated as of September 14, 2011
between you and the Company and (b) Change in Control Agreement dated
September 14, 2011.  Except as set forth in the immediately preceding sentence,
this Agreement and Release is the full, complete and exclusive agreement between
you and the Company regarding the subjects covered by this Agreement and
Release, and neither you nor the Company is relying on any representation or
promise, whether oral or in writing, that is not expressly stated in this
Agreement and Release.

 

7

--------------------------------------------------------------------------------


 

11.                               Changes to Agreement.  This Agreement and
Release cannot be changed except by another written agreement that is dated and
is signed by you and by the Company.

 

12.                               Acknowledgment.  By signing this Agreement and
Release, you certify that you have read the terms of this Agreement and Release,
and that this Agreement and Release conforms to your understanding and is
acceptable to you as a final agreement.

 

(a)                                  You acknowledge and agree that, pursuant to
Section 2(a) above, by signing this Agreement and Release, you waive and release
any and all claims you may have or have had against ITG and Releasees.

 

(b)                                 ITG hereby advises you to consult with
counsel of your choice prior to executing this Agreement and Release.

 

(c)                                  You also acknowledge that you have been
given a reasonable and sufficient period of time of not less than twenty-one
(21) days in which to consider and return this Agreement and Release, and that,
once you have signed the Agreement and Release, you will then be permitted to
revoke this Agreement and Release at any time during the period of seven
(7) days following its execution by delivering to ITG a written notice of
revocation, as described in Section 6, above.

 

(d)                                 In exchange for your waivers, releases and
commitments set forth herein, including your waiver and release of all claims
arising under the Age Discrimination in Employment Act, the payments, benefits
and other considerations that you are receiving pursuant to this Agreement and
Release exceed any payment, benefit or other thing of value to which you would
otherwise be entitled, and are just and sufficient consideration for the
waivers, releases and commitments set forth herein.

 

(e)                                  If the foregoing conforms to your
understanding and is acceptable to you, please indicate your agreement by
signing and dating the enclosed copy of this Agreement and Release and returning
it to the Company as per the instructions in Section 6 above.  In the event you
fail to execute and return this Agreement and Release on a timely basis, or you
execute and then elect to revoke this Agreement and Release, this Agreement and
Release will be of no further force and effect, and neither you nor the Company
will have any further rights or obligations hereunder.

 

 

Sincerely,

 

 

 

 

 

ITG Inc.

 

 

 

 

 

By:

/s/ Peter A. Goldstein

 

Peter A. Goldstein

 

Managing Director, Human Resources

 

8

--------------------------------------------------------------------------------


 

You acknowledge that you are signing this Agreement and Release knowingly and
voluntarily and that the Company has provided you with a reasonable opportunity
to review and consider this Agreement and Release.

 

Dated:

December 17, 2012

 

/s/ David James Stevens

 

 

David James Stevens

 

9

--------------------------------------------------------------------------------
